996 F.2d 1236
15 ITRD 1296
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NSK LTD and NSK Corporation, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee,andThe Torrington Company, Defendant-Appellee.
No. 93-1060.
United States Court of Appeals, Federal Circuit.
May 18, 1993.

Before RICH, ARCHER and MAYER, Circuit Judges.
PER CURIAM.


1
NSK Ltd. and NSK Corporation appeal from the judgment of the United States Court of International Trade which affirmed the decision of the Department of Commerce, International Trade Administration, refusing to accept NSK's alleged corrected information as untimely filed and choosing not to apply Best Information Available to NSK's contested cost data.  NSK Ltd. v. United States, No. 91-08-00578 (Ct.Int'l Trade Aug. 24, 1992).   Finding no merit to appellant's assertions of error, this court affirms on the basis of the well reasoned opinion of the Court of International Trade.